Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 12/01/2021, claims 1-11 are elected for examination on the merits; and claims 12-20 are non-elected for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 20130250808 A1, hereinafter Hui), in view of Bhatti et al. (US 20110176416 A1, hereinafter Bhatti).

Regarding claim 1, Hui teaches a method comprising (in general, see figures 3s and their corresponding paragraphs 29-48, in particular, see figures 3G-3J and corresponding paragraphs 46-48): 
identifying, by a low power and lossy network (LLN) device (e.g. the target node) in a low power and lossy network, a minimum distance value (e.g. set PSB=3.3 in RREP) and a distance limit value (e.g. target node’s path-cost/ETX being 4.2) for limiting multicast propagation, initiated at the LLN device, of a multicast data message (e.g. the RREP) in the LLN (see at least para. 46-47); and 
multicast transmitting, by the LLN device, the multicast data message with a current distance field (e.g. PSB field) specifying the minimum distance value and a distance limit specifying the distance limit value (see at least para. 46 along with para. 29, e.g. PSB field and path-cost are sent in RREP),  
the multicast transmitting causing a receiving LLN device (e.g. any one of the receiving nodes F, G, B, E in the embodiment) having a corresponding rank in the LLN to respond to the multicast data message by: 
(1) determining an updated distance based on adding to the current distance field a rank difference between the receiving LLN device and the LLN device (see at least para. 47, e.g. node F further sets PSB=2.2) and 
(2) selectively retransmitting the multicast data message if the updated distance is less than the distance limit value (see at least para. 47, e.g. node F sends a RREP 350 with a PSB field value of 2.2 that may be received/accepted by neighboring nodes B, E, and G, which have path cost/ETX values of 2.2 or less).
Hui differs from the claim, in that, it does not specifically disclose a field in a RREP message specifying a path-cost value; which is well known in the art and commonly used for efficiently discovering routes in LLN network.
Bhatti, for example, from the similar field of endeavor, teaches similar or known mechanism of a field in a RREP message specifying a path-cost value (see at least fig. 4 and para. 44-46, e.g. forward cost and reverse cost fields in RREP), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Bhatti into the method of Hui for efficiently discovering routes in LLN network.

Regarding claim 2, Hui in view of Bhatti teaches inserting into the multicast data message, by the LLN device, the minimum distance value into the current distance field and the distance limit value into the distance limit field.  (Hui, see at least para. 46 along with para. 29, e.g. PSB field and path-cost are sent in RREP; Bhatti, see at least fig. 4, e.g. fields in RREP)

Regarding claim 8, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, Hui in view of Bhatti also teaches computer-readable medium (Hui, see at least fig. 2), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 4 would be allowable because it depends from claim 3.
Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 6 would be allowable because it depends from claim 5.
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable for the same reasoning as claim 5.
Claim 10 would be allowable for the same reasoning as claim 6.
Claim 11 would be allowable for the same reasoning as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465